                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:16-CR-00307-RJC-DCK
USA,                                       )
                                           )
               Plaintiff,                  )
                                           )
   v.                                      )        ORDER
                                           )
ALAFIA FOWLKES,                            )
                                           )
               Defendant.                  )
                                           )

        THIS MATTER is before the Court upon the Government’s Motion to

Dismiss, (Doc. No. 325), the Indictment as to Alafia Fowlkes, (Doc. No. 61), without

prejudice, following her guilty plea to an Information filed in Case No. 3:17-cr-91.

        IT IS ORDERED that the Government’s motion, (Doc. No. 325), is

GRANTED and the Indictment as to Alafia Fowlkes, (Doc. No. 61), is DISMISSED

without prejudice.

 Signed: March 26, 2019
